(For Digest see Smith v. Light Co., ante, 614.)
Rosabelle Smith received an injury in the course of her employment, resulting in instant death.
The deceased left a husband and three small children, who, under section 39 of the Compensation Law, are conclusively deemed to be dependents. The insurance carrier offered to settle in accordance with the provisions of section 38 of the Compensation Act. The dependents *Page 622 
refused to accept the offer upon the ground that they were entitled to receive $6,000. A hearing was had and the Industrial Commission awarded a compensation of $7.50 per week for a period of 350 weeks, and in addition thereto, ordered that funeral expenses, not to exceed $200, and all medical bills be paid by the insurance carrier.
From the order so made, the dependents appealed to the full Commission. After considering the matter, the full Commission affirmed the award theretofore made in the cause. Whereupon, the dependents appealed to the Superior Court. The trial judge approved and affirmed the decision and award of the Industrial Commission, and the dependents appealed to the Supreme Court from said judgment.
The identical question presented by this appeal was considered and decided in the case of Hettie H. Smith, Administratrix, v. Carolina Powerand Light Co., ante, 614.
Affirmed.